Case 2:20-cv-03984-JWH-E Document 24 Filed 08/03/20 Page 1 of 8 Page ID #:41




 1 EDWARD E. WEIMAN (State Bar No. 193290)
    eweiman@wrslawyers.com
 2 WOLF, RIFKIN, SHAPIRO, SCHULMAN         & RABKIN, LLP
   11400 West Olympic Boulevard, 9th Floor
 3 Los Angeles, California 90064-1582
   Telephone: (310) 478-4100
 4 Facsimile: (310) 479-1422
 5 Attorneys for Defendants CHARLES
   BAND, FULL MOON EMPIRE, INC.,
 6 FULL MOON FEATURES, FULL
   MOON DIRECT, and FULL MOON
 7 AMAZON CHANNEL
 8                           UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 SCARED MOVIE, LLC,                        Case No. 2:20-cv-03984-AFM
12              Plaintiff,                   Hon. Alexander F. MacKinnon
13        vs.                                ANSWER TO COMPLAINT
14 CHARLES BAND, FULL MOON
   EMPIRE, INC., FULL MOON
15 FEATURES, FULL MOON DIRECT,
   FULL MOON AMAZON CHANNEL,
16 and DOES 1 through 20, inclusive,
                                             Date Filed:   April 30, 2020
17              Defendants.                  Trial Date:   None
18
19
20
21
22
23
24
25
26
27
28

                                    ANSWER TO COMPLAINT
Case 2:20-cv-03984-JWH-E Document 24 Filed 08/03/20 Page 2 of 8 Page ID #:42




 1               Defendants Charles Band, Full Moon Empire, Inc., Full Moon Features, Full
 2 Moon Direct, and Full Moon Amazon Channel (collectively, “Defendants”) hereby
 3 answer the Complaint of Plaintiff SCARED MOVIE, LLC (“Plaintiff”) as follows:
 4                                       GENERAL DENIAL
 5               Pursuant to Federal Rule of Civil Procedure 8(b)(3), and except as otherwise
 6 expressly admitted, Defendants deny each and every allegation of the Complaint,
 7 including, without limitation, all allegations contained in the preamble, headings, or
 8 subheadings of the Complaint. Allegations in the Complaint to which no responsive
 9 pleading is required shall be deemed denied. Defendants expressly reserve the right
10 to modify, amend or supplement their Answer as may be necessary.
11                       ANSWER TO ALLEGATIONS OF COMPLAINT
12                                   NATURE OF THE ACTION
13               1.    In answering paragraph 1 of the Complaint, Defendants are without
14 information sufficient to form a belief as to the truth or falsity of the allegations set
15 forth in this paragraph, and therefore deny these allegations.
16                                  JURISDICTION AND VENUE
17               2.    In answering paragraph 2 of the Complaint, Defendants admit the
18 allegations in this paragraph.
19               3.    In answering paragraph 3 of the Complaint, Defendants admit that
20 venue is proper in this district and that this Court has personal jurisdiction over
21 Defendants. Defendants deny the remainder of the allegations in this paragraph.
22               4.    In answering paragraph 4 of the Complaint, Defendants are without
23 information sufficient to form a belief as to the truth or falsity of the allegations set
24 forth in this paragraph, and therefore deny these allegations.
25               5.    In answering paragraph 5 of the Complaint, Defendants admit that
26 Charles Band resides in Los Angeles County. Defendants deny the remainder of the
27 allegations in this paragraph, as phrased.
28 / / /
     4208979.1
                                                   -2-
                                          ANSWER TO COMPLAINT
Case 2:20-cv-03984-JWH-E Document 24 Filed 08/03/20 Page 3 of 8 Page ID #:43




 1               6.    In answering paragraph 6 of the Complaint, Defendants admit the
 2 allegations in this paragraph.
 3               7.    In answering paragraph 7 of the Complaint, Defendants deny the
 4 allegations in this paragraph.
 5               8.    In answering paragraph 8 of the Complaint, Defendants deny the
 6 allegations in this paragraph.
 7               9.    In answering paragraph 9 of the Complaint, Defendants deny the
 8 allegations in this paragraph.
 9               10.   In answering paragraph 10 of the Complaint, Defendants are without
10 information sufficient to form a belief as to the truth or falsity of the allegations set
11 forth in this paragraph, and therefore deny these allegations.
12                                    BACKGROUND FACTS
13               11.   In answering paragraph 11 of the Complaint, Defendants are without
14 information sufficient to form a belief as to the truth or falsity of the allegations set
15 forth in this paragraph, and therefore deny these allegations.
16               12.   In answering paragraph 12 of the Complaint, Defendants are without
17 information sufficient to form a belief as to the truth or falsity of the allegations set
18 forth in this paragraph, and therefore deny these allegations.
19               13.   In answering paragraph 13 of the Complaint, Defendants deny the
20 allegations in this paragraph.
21               14.   In answering paragraph 14 of the Complaint, Defendants deny the
22 allegations in this paragraph.
23               15.   In answering paragraph 15 of the Complaint, Defendants deny the
24 allegations in this paragraph.
25               16.   In answering paragraph 16 of the Complaint, Defendants deny the
26 allegations in this paragraph.
27               17.   In answering paragraph 17 of the Complaint, Defendants deny the
28 allegations in this paragraph.
     4208979.1
                                                  -3-
                                         ANSWER TO COMPLAINT
Case 2:20-cv-03984-JWH-E Document 24 Filed 08/03/20 Page 4 of 8 Page ID #:44




 1               18.   In answering paragraph 18 of the Complaint, Defendants deny the
 2 allegations in this paragraph.
 3               19.   In answering paragraph 19 of the Complaint, Defendants deny the
 4 allegations in this paragraph.
 5                                  FIRST CAUSE OF ACTION
 6               20.   In answering paragraph 20 of the Complaint, Defendants deny the
 7 allegations in this paragraph.
 8               21.   In answering paragraph 21 of the Complaint, Defendants are without
 9 information sufficient to form a belief as to the truth or falsity of the allegations set
10 forth in this paragraph, and therefore deny these allegations.
11               22.   In answering paragraph 22 of the Complaint, Defendants are without
12 information sufficient to form a belief as to the truth or falsity of the allegations set
13 forth in this paragraph, and therefore deny these allegations.
14               23.   In answering paragraph 23 of the Complaint, Defendants deny the
15 allegations in this paragraph.
16               24.   In answering paragraph 24 of the Complaint, Defendants deny the
17 allegations in this paragraph.
18               25.   In answering paragraph 25 of the Complaint, Defendants deny the
19 allegations in this paragraph.
20               26.   In answering paragraph 26 of the Complaint, Defendants deny the
21 allegations in this paragraph.
22               27.   In answering paragraph 27 of the Complaint, Defendants deny the
23 allegations in this paragraph.
24               28.   In answering paragraph 28 of the Complaint, Defendants deny the
25 allegations in this paragraph.
26               29.   In answering paragraph 29 of the Complaint, Defendants deny the
27 allegations in this paragraph.
28 / / /
     4208979.1
                                                  -4-
                                         ANSWER TO COMPLAINT
Case 2:20-cv-03984-JWH-E Document 24 Filed 08/03/20 Page 5 of 8 Page ID #:45




 1                                  AFFIRMATIVE DEFENSES
 2                              FIRST AFFIRMATIVE DEFENSE
 3                                (Failure to State a Cause of Action)
 4               1.   The Complaint, and each purported cause of action alleged therein
 5 against Defendants fails to state facts sufficient to constitute a cause of action
 6 against Defendants.
 7                             SECOND AFFIRMATIVE DEFENSE
 8                                     (No Damages Sustained)
 9               2.   Plaintiff has not sustained any damages as a result of any of
10 Defendants’ actions alleged in the Complaint.
11                              THIRD AFFIRMATIVE DEFENSE
12                                         (Unclean Hands)
13               3.   The Complaint is barred by the doctrines of unclean hands and in pari
14 delicto.
15                             FOURTH AFFIRMATIVE DEFENSE
16                                             (Laches)
17               4.   The causes of action alleged in the Complaint are barred, in whole or in
18 part, by the doctrines of laches.
19                              FIFTH AFFIRMATIVE DEFENSE
20                                            (Estoppel)
21               5.   The Complaint is barred by the doctrine of estoppel.
22                              SIXTH AFFIRMATIVE DEFENSE
23                                        (No Infringement)
24               6.   Defendants’ accused activities do not infringe or otherwise violate any
25 valid rights for which Plaintiff is entitled to relief.
26 / / /
27 / / /
28 / / /
     4208979.1
                                                   -5-
                                          ANSWER TO COMPLAINT
Case 2:20-cv-03984-JWH-E Document 24 Filed 08/03/20 Page 6 of 8 Page ID #:46




 1                             SEVENTH AFFIRMATIVE DEFENSE
 2                                     (Lawful Business practice)
 3               7.    Plaintiff cannot recover against Defendants on the claim alleged in the
 4 Complaint because Defendants have not engaged in any business practice that is
 5 forbidden by any statute, regulation, rule, policy, and/or common law.
 6                              EIGHTH AFFIRMATIVE DEFENSE
 7                                            (No Malice)
 8               8.    Defendants allege that the actions complained of in the Complaint
 9 were made without malice or wrongful intent on the part of the Defendants and in
10 reasonable and good faith belief of their legal right to perform any acts complained
11 of, to the extent that Defendants did in fact perform any such acts, which is a matter
12 to be determined.
13                               NINTH AFFIRMATIVE DEFENSE
14                                     (No Copyright Protection)
15               9.    Defendants are informed and believe, and on this basis assert, that
16 Plaintiff’s subject work is not subject to copyright protection.
17                              TENTH AFFIRMATIVE DEFENSE
18                                         (Invalid Copyright)
19               10.   Defendants are informed and believe, and on this basis assert, that
20 Plaintiff’s alleged copyright is invalid and/or unenforceable under current 17 U.S.C.
21 §§ 1, et seq.
22                            ELEVENTH AFFIRMATIVE DEFENSE
23                                   (No Copyright Act Violation)
24               11.   Defendants are informed and believe, and on this basis assert that
25 Plaintiff’s claim is barred on the ground that Defendants’ alleged use of the alleged
26 copyrighted work does not amount to an infringement as recognized by the
27 Copyright Act.
28 / / /
     4208979.1
                                                    -6-
                                          ANSWER TO COMPLAINT
Case 2:20-cv-03984-JWH-E Document 24 Filed 08/03/20 Page 7 of 8 Page ID #:47




 1    RESERVATION OF RIGHTS TO ALLEGE ADDITIONAL AFFIRMATIVE
 2                                            DEFENSES
 3               12.   Defendants reserve their rights to allege additional affirmative
 4 defenses.
 5                                              PRAYER
 6               WHEREFORE, Defendants pray that:
 7               1.    Plaintiff takes nothing by its Complaint herein;
 8               2.    Defendants be awarded their costs of the suit herein, including
 9 reasonable attorney’s fees to the extent provided by law; and
10               3.    Defendants be awarded such other and further relief as this Court
11 deems just and proper.
12
13 DATED: August 3, 2020                      WOLF, RIFKIN, SHAPIRO,
                                              SCHULMAN & RABKIN, LLP
14
15
                                              By:        /s/ Edward E. Weiman
16
                                                  EDWARD E. WEIMAN
17                                            Attorneys for Defendants CHARLES BAND,
                                              FULL MOON EMPIRE, INC., FULL MOON
18
                                              FEATURES, FULL MOON DIRECT, and
19                                            FULL MOON AMAZON CHANNEL
20
21
22
23
24
25
26
27
28
     4208979.1
                                                    -7-
                                           ANSWER TO COMPLAINT
Case 2:20-cv-03984-JWH-E Document 24 Filed 08/03/20 Page 8 of 8 Page ID #:48




 1                                        FILER’S ATTESTATION
 2               Pursuant to L.R. 5-4.3.4(a)(2)(i), I, Edward E. Weiman, attest that counsel for
 3 Plaintiff provided his authority and concurrence to file the instant document and
 4 place his electronic signature on the document set forth above.
 5
 6 DATED: August 3, 2020                       WOLF, RIFKIN, SHAPIRO,
                                               SCHULMAN & RABKIN, LLP
 7
 8
 9
                                               By:        /s/ Edward E. Weiman
10                                                 EDWARD E. WEIMAN
                                               Attorneys for Defendants CHARLES BAND,
11
                                               FULL MOON EMPIRE, INC., FULL MOON
12                                             FEATURES, FULL MOON DIRECT, and
13                                             FULL MOON AMAZON CHANNEL

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4208979.1
                                                     -8-
                                           ANSWER TO COMPLAINT
